Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A Amendment No. 1 [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended _ June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring the shell company report For the transition period from to Commission file number: 000-31557 CIBT Education Group Inc. (Exact name of Registrant as specified in its charter) British Columbia, Canada (Jurisdiction of incorporation or organization) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Not Applicable Title of each Class Name of each exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Common Shares (Title of Class) Indicate the number of outstanding shares of each of the Registrants classes of capital of common stock as of December 24, 2007: 60,685,035 Common Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No S If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 S Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ No S (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes £ No£ Not Applicable TABLE OF CONTENTS PART I 6 ITEM 1. Identity of Directors, Senior Management and Advisors 6 ITEM 2. Offer Statistics and Expected Timetable 6 ITEM 3. Key Information 6 ITEM 4. Information on the Company 20 ITEM 5. Operating and Financial Review and Prospects 57 ITEM 6. Directors, Senior Management and Employees 78 ITEM 7. Major Shareholders and Related Party Transactions 101 ITEM 8. Financial Information 106 ITEM 9. The Offer and Listing 107 ITEM 10. Additional Information 109 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 124 ITEM 12. Description of Securities other than Equity Securities 124 PART II 124 ITEM 13. Defaults, Dividend Arrearages and Delinquencies 124 ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 124 ITEM 15. Controls and Procedures 124 ITEM 16 124 ITEM 16A. Audit Committee Financial Expert 127 ITEM 16B. Code of Ethics 127 ITEM 16C. Principal Accoutant Fees and Services 127 ITEM 16D. Exemptions from the Listings Standard for Audit Committees 127 ITEM 16F. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 128 ITEM 17. Financial Statements 130 ITEM 18. Financial Statements 131 ITEM 19. Exhibits 128 Note Regarding Forward Looking Statements This annual report, any supplement to this annual report and the documents incorporated by reference include forward-looking statements. To the extent that the information presented in this annual report discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as intends, anticipates, believes, estimates, projects, forecasts, expects, plans and proposes. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the cautionary statements in the Risk Factors and Managements Discussion and Analysis of Financial Condition and Results of Operations sections of this annual report. These cautionary statements identify important factors that could cause actual results to differ materially from those described in the forward-looking statements. When considering forward-looking statements in this annual report, you should keep in mind the cautionary statements in the Risk Factors and Managements Discussion and Analysis of Financial Condition and Results of Operations sections, and other sections of this annual report. Factors that could cause actual results to differ materially from the forward-looking statements include: our history of losses from operations; our need for additional capital to expand our operations; our dependence on key personnel, CIBT center facility providers and educational service providers in China and the U.S.; risks involving the Chinese legal system, tax system, and foreign currency limitation; our ability to compete effectively with competitors that have greater financial, marketing and other resources; our ability to manage our planned growth and integrate new business opportunities into our existing operations; risks related to government regulations and approvals of the Chinese educational system; and risk of a decline in the Chinese educational market due to economic and political factors which are out of our control. All forward-looking statements included in this document are based on information available to us on the date hereof. It is important to note that our actual results could differ materially from those included in such forward-looking statements. 4 Notice to Readers As used in this annual report, unless the context otherwise requires, we, us, our and CIBT Education Group refers to CIBT Education Group Inc. All dollar amounts refer to US dollars unless otherwise indicated. We were incorporated as a British Columbia company on November 17, 1986 under the original name of Moneywise Resources Inc, and have since undertook a number of name changes, which we have summarized in the following table:: Name From To Moneywise Resources Inc. November 17, 1986 October 1, 1992 Stealth Ventures Inc. October 1, 1992 May 10, 1994 Annova International Holdings Corp May 10, 1994 April 27, 1995 Annova Business Group Inc. April 27, 1995 November 27, 1998 Capital Alliance Group Inc. November 27, 1998 November 14, 2007 CIBT Education Group Inc. November 14, 2007 Present Our financial statements have been prepared in accordance with Canadian Generally Accepted Accounting Principals (GAAP), which differs in certain significant respects from U.S. GAAP. Our financial statements are stated in US Dollars. Financial information presented in this annual report should be read in conjunction with our financial statements and the notes thereto included elsewhere in this annual report, including our audited consolidated financial statements for the fiscal year ended June 30, 2007, the six months ended June 30, 2006, and the fiscal years ended December 31, 2005. Reference is made to Note 19 in our audited consolidated financial statements for the fiscal year ended June 30, 2007 for an explanation of all material differences between Canadian GAAP and U.S. GAAP in the fiscal year 2007. In 2006, we changed our fiscal year end from December 31 to June 30 to coincide with the business cycle of our operations in China. On July 1, 2006 we changed our reporting currency from Canadian dollars to US dollars but have retained Canadian dollars as our functional currency. As of December 24, 2007, our issued and outstanding common shares consist of 60,685,035 shares. As of December 24, 2007, there are outstanding options and warrants to purchase a total of 9,923,694 of our common shares. We are filing this amended Form 20-F to include updated beneficial ownership which changed due to a voting trust agreement signed on December 10, 2007 and to reflect updates in the description of our management. 5 PART I ITEM 1. Identity of Directors, Senior Management and Advisors Not Applicable. ITEM 2. Offer Statistics and Expected Timetable Not Applicable. ITEM 3. Key Information Our current business operations include education and training, and graphic design and advertising agency services through our three subsidiaries, CIBT School of Business & Technology Corp. (CIBT), Sprott-Shaw Degree College Corp. ("SSDC")and IRIX Design Group Inc. (IRIX). For the fiscal year ended June 30, 2007, we generated gross profit of $4,162,236 and earned net income of $196,160. We generate revenues mainly from tuition fees generated from our education business in China and service fees of graphic design and advertising business. CIBT, one of our subsidiaries, represents approximately 75% of our revenues in the fiscal year of 2007. Through CIBT we provide education and training programs in China. Our strategy is to continue our current programs, develop new programs and lease new campuses. We currently have approximately 3,440 students in our eight campuses and five centers. Except two approvals that are pending, we have obtained all approvals from the Chinese authorities to conduct our education business in China. However, there may be a risk that we cannot obtain the two pending approvals, renew approvals or obtain new approvals for our current or future education business in China. There are also a number of other factors, described in detail under the section entitled Risk Factors in this annual report, which may adversely affect our ability to begin and sustain profitable operations. Through IRIX, we provide graphic design and advertising agency services. However, our long-term objective is to focus primarily on our education business in China, and to that end, we will analyze whether the future sale of our media sector businesses, including IRIX, will permit us to better achieve this objective. For the next twelve months (beginning June 2007), we plan to continue our current programs, develop new programs, market our programs, establish new centers and find new CIBT center facility providers and educational service providers. We believe we can generate revenues from our education and advertising businesses over the next year to cover our operation costs, but we may still need additional financing to carry out our expansion plan. 6 Over the next twelve months (beginning June 2007) we estimate our expansion expenses will be approximately $15,200,000. As of June 30, 2007, we had approximately $11.7 million in cash and cash equivalents. As of December 3, 2007, we completed a private placement of approximately $5.2 million. Therefore, we currently have sufficient financing to undertake our expansion plan. However, cost-overruns in excess of our planned expenses may result in the need for additional financing. We may need additional financing, if we underestimate the expenses we will need for our planned expansion. There is no assurance that we will be able to obtain the necessary additional financing. Accordingly, there is uncertainty about our ability to successfully carry out our entire expansion plan. A. Selected Financial Data. The following selected financial data has been extracted from our audited consolidated financial statements for the fiscal year ended June 30, 2007, the six months ended June 30, 2006 and the fiscal years ended December 31, 2005, 2004, and 2003. Reference is made to Note 19 in our audited consolidated financial statements for the fiscal year ended June 30, 2007 for an explanation of all material differences between Canadian GAAP and U.S. GAAP in the fiscal year 2007. The selected financial data is qualified in its entirety by, and should be read in conjunction with, the financial statements and notes thereto as well as managements discussion and analysis of results of operations and liquidity and capital resources under Item 5. Operating and Financial Review and Prospects. On July 1, 2006 we changed our reporting currency from Canadian dollars to US dollars but have retained Canadian dollars as our functional currency. Canadian GAAP (in thousands of dollars except per share data) Consolidated Year Ended Six Months Income Statement June 30 Ended Data June 30 Years Ended December 31 2007 2006 2005 2004 2003 (US$) (US$) (US$) (US$) (US$) Revenues 8,211 2,572 4,189 5,111 4,791 Direct costs 4,049 1,498 2,192 3,550 3,018 Gross profit 4,162 1,075 1,997 1,561 1,772 Other revenues 1,402 1,108 301 143 - Expenses 5,418 1,850 3,315 3,741 3,042 Income (loss) from continuing operations 411 275 (591) (2,179) (1,270) Income (loss) from discontinued operations - - 295 - - Net income (loss) 196 275 (296) (2,036) (605) Net profit (loss) per share from continuing operations 0.01 0.01 (0.02) - Net profit (loss) per share 0.01 0.01 (0.01) (0.07) (0.03) 7 Canadian GAAP (in thousands of dollars) Consolidated Balance Year Six Sheet Data Ended Months June 30 Ended June 30 Years Ended December 31 2007 2006 2005 2004 2003 (US$) (US$) (US$) (US$) (US$) Current Assets 14,177 4,705 4,463 3,086 1,672 Current Liabilities 2,616 2,378 3,275 2,042 1,550 Working Capital (Deficit) 11,561 2,327 1,188 1,045 122 Other Assets 5,733 2,222 1,685 1,033 659 Total Assets 19,910 6,927 6,148 4,119 2,331 Capital Lease Obligations 65 79 10 - - Long-term Debt 2,953 - Non-controlling Interests 617 837 863 390 85 Total Liabilities 6,251 3,294 4,147 2,432 1,636 Shareholders Equity (Deficit) 13,659 3,633 2,001 1,687 695 The following selected data has been prepared in accordance with Canadian GAAP, which differs in certain respects from U.S. GAAP. Please read the selected data, in conjunction with Note 19 in our audited consolidated financial statements for the year ended June 30, 2007 to fully understand all material differences between Canadian GAAP and U.S. GAAP. Consolidated Income Statement 12 months 6 months 12 months ended ended ended June 30, June 30, December 2007 2006 31, 2005 (US$) (US$) (US$) Net income (loss) under Canadian GAAP 196,160 275,414 (296,097) (a) Marketable securities  realized gains and losses (280,834) (229,841) (311,975) (b) CIBT revenue recognition - 160,141 9,248 (c) Changes in ownership of CIBT CIBT (128,302) 81,294 (508,005) Net income (loss) under US GAAP (212,976) 287,008 (1,106,829) Basic and diluted earnings (loss) (0.01) 0.01 (0.04) per share under US GAAP 8 Comprehensive Income (Loss) 12 months 6 months 12 months ended ended ended June 30, June 30, December 31, 2007 2006 2005 Net income (loss) under US GAAP (212,975) 287,008 (1,106,829) (a) Marketable securities  unrealized holding gains and losses (14,952,733) 3,894,083 12,176,049 (b) Foreign currency translation adjustments under Canadian GAAP 705,742 (17,840) 17,366 Comprehensive net income (loss) under US GAAP (14,459,966) 4,163,251 11,086,586 Consolidated Statements of Cash Flows Year ended June 30, 2007 2006 (US $) (US$) Net cash provided by (used in) operating activities under Canadian and US GAAP (879,407) (1,203,304) Net cash provided by investing activities under Canadian and USGAAP 1,579,827 473,278 Net cash provided by financing activities underCanadian and US GAAP 7,555,650 1,069,880 9 Consolidated Balance Sheets June 30, 2007 June 30, 2006 Total assets under Canadian GAAP 19,909,697 6,926,844 (a) Carrying value of marketable securities 397,179 15,630,746 Total assets under US GAAP 20,306,876 22,557,590 Total liabilities under Canadian GAAP 5,633,193 2,456,598 (b) CIBT deferred revenues - - Total liabilities under US GAAP 5,633,193 2,456,598 Total shareholders equity under Canadian GAAP 13,659,132 3,633,345 (a) Marketable securities  realized and unrealized gains andlosses 397,179 15,630,746 Total shareholders equity under US GAAP 14,056,311 19,264,091 B. Capitalization and Indebtedness Not Applicable. C. Reasons for he Offer and Use of Proceeds Not Applicable. D. Risk Factors In addition to other information in this annual report, the following risk factors should be carefully considered in evaluating our business because such factors may have a significant impact on our business, operating results and financial condition. If any of the following risks actually occur, our business, financial condition and results of operations could be harmed. Also, actual results could differ materially from those projected in any forward looking statements. 10 Risks Related to Our Businesses We depend upon the acquisition and maintenance of numerous approvals to conduct our business in China. Failure to obtain or renew these approvals will adversely affect our operation in China. We are dependent upon numerous approvals in China, including, without limitation, campus approvals, and program approvals to conduct our business. While we believe that all steps necessary to obtain or maintain these approvals have been taken and will be taken, the failure to obtain or renew these approvals will have a material adverse impact on our business and financial condition. It is also possible that new laws and regulations governing the education business in China will prohibit or restrict foreign investment in the education business and operation, which could prevent us from obtaining or renewing our governmental approvals. Accordingly, we may have to cease our education business in China and you may lose your entire investment. Uncertainties with respect to the Chinese legal system could adversely affect us. Our operations in China are governed by Chinese laws and regulations. The Chinese legal system is based on written statutes. Prior court decisions may be cited for reference but have limited precedent value. Since 1979, Chinese legislation and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, China has not developed a fully integrated legal system and recently enacted laws and regulations may not sufficiently cover all aspects of economic activities in China. In particular, because these laws and regulations are relatively new, and because of the limited published decisions and their non-binding nature, the interpretation and enforcement of these laws and regulations involve uncertainties. Operating in China involves a high risk that restrictive rules and regulations could change at any time. Chinese authorities could assert that any portion or all of our existing or future ownership structure and businesses violate existing or future Chinese laws and regulations and require us to curtail or cease our operations in China. In addition, the Chinese legal system is based in part on governmental policies and internal rules (some of which are not published on a timely basis or at all) that may have a retroactive effect. As a result, we may not be aware of our violation of these policies and rules until after the occurrence of the violation. If Chinese authorities find us to be in violation of any Chinese laws or regulations, they would have broad discretion in dealing with such a violation, including, without limitation, the following: levying fines; revoking our business licenses and other approvals; requiring us to restructure our ownership or operations; and requiring us to discontinue any portion or all of our education business. Our financial condition and results of operations may be adversely affected by the uncertainties of the Chinese legal system or any changes in the laws and regulations that are applicable to us. 11 We are especially subject to uncertainty related to the tax systems in China and any uncertainty in taxation could negatively affect our results of operations. Through our subsidiaries, we conduct a significant amount of our business in China. China currently has a number of laws related to various taxes imposed by both national and regional governmental authorities. Applicable taxes include value added tax, corporate income tax (profits tax), and payroll (social) taxes, together with others. In contrast to more developed market economies, laws related to these taxes have not been in force for a significant period, and interpretive regulations are often unclear or nonexistent. Often, there are differing opinions regarding legal interpretation, both among and within government ministries and organizations, resulting in uncertainties and areas of conflict. Matters of taxation, customs and currency control, as well as other areas, are subject to review and investigation by a number of governmental authorities, who are enabled by law to impose extremely severe fines and penalties. Any regulatory uncertainty in taxation or other areas could negatively affect us through increased operating costs, which could have a material adverse effect on our results of operations. We and our subsidiaries may not be able to enforce our agreements in China. Chinese law governs most of our material agreements. There are substantial uncertainties regarding the interpretation and application of Chinese laws and regulations that govern the enforcement and performance of our contractual arrangements. Although we use Chinese lawyers to assist us in preparing our agreements, there can be no assurance that we can enforce any of our material agreements or that remedies will be available outside of China. China's system of laws and the enforcement of existing laws may not be as certain in implementation and interpretation as U.S. or other laws. The Chinese judiciary is relatively inexperienced in enforcing corporate and commercial law, leading to a higher than usual degree of uncertainty as to the outcome of any litigation. Even where adequate laws exist in China, it may be impossible to obtain swift and equitable enforcement of such laws. It is also difficult to enforce foreign judgments in China. The inability to enforce or obtain a remedy under any of our material agreements could have a material adverse impact on us and our results of our operations. You may face difficulties in protecting your interests, and your ability to protect your rights through the U.S. federal courts may be limited, because we conduct a significant portion of our operations in China and most of our directors and officers reside outside the U.S. We conduct a substantial portion of our operations in China through CIBT, our wholly owned subsidiary in China. Most of our directors and officers reside outside the U.S. and some or most of the assets of those persons are located outside the U.S. As a result, it may be difficult or impossible for you to bring an action against us or against these individuals outside the U.S. in the event that you believe that your rights have been infringed under applicable securities law or otherwise. A judgment of a U.S. court predicated solely upon such civil liabilities would probably be enforceable in Canada by a Canadian court if the U.S. court in which the judgment was obtained had jurisdiction, as determined by the Canadian court, in the matter. There is substantial doubt whether an original action could be brought successfully in Canada against us or any of our directors and officers predicated solely upon such civil liabilities. 12 A judgment of a U.S. court predicated solely upon such civil liabilities may not be enforceable in China by a Chinese court. China does not have treaties with the U.S. providing for the reciprocal recognition and enforcement of the judgments of foreign courts. Even if you are successful in bringing an action of this kind, the laws of China may render you unable to enforce a judgment against our assets or the assets of our directors and officers. Consequently, you may experience difficulties in effecting service of legal process or enforcing foreign judgments based on U.S. or other foreign laws against us or our management. Adverse changes in economic and political policies of the Chinese government could have a material adverse effect on the overall economic growth of China, which could adversely affect our business. We expect an increasing portion of our operations as an education service provider to be conducted in China. As such, our results of operations, financial condition and prospects will be affected, on an increasingly significant basis, by economic, political and legal developments in China. Chinas economy differs from the economies of most developed countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. The economy of China is a planned economy subject to five-year and annual plans adopted by the government that set down national economic development goals. Policies of the Chinese government can have significant impact on the countrys economic conditions. The Chinese government has confirmed that economic development will follow a model of a market economy under a socialist regime. We believe that in the future, the Chinese government will continue to strengthen its economic and trading relationships with foreign countries and business development in China will follow market forces. However, a change in economic and political policies may adversely affect our business, prospects and financial condition, to a material extent. For example, since early 2005, the Chinese government has implemented certain measures to control the pace of economic growth. Such measures may cause a decrease in the level of economic activity in China, which in turn could adversely affect our results of operations and financial condition. We are subject to limitations on our ability to convert Chinese currency. China's national currency, the Yuan or RMB, is not a freely convertible currency. The Chinese government imposes controls on the conversion of RMB to foreign currencies and, in certain cases, the remittance of currencies out of China. As our Chinese business expands, we expect to derive an increasing percentage of our revenues in RMB. Under our current structure, we expect our income will be primarily derived from our Chinese subsidiary, CIBT. Shortages in the availability of foreign currency may restrict the ability of our Chinese subsidiary and our affiliated entities to remit sufficient foreign currency to make payments to us, or otherwise satisfy their foreign currency denominated obligations. 13 Under existing Chinese foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from trade-related transactions, can be made in foreign currencies without prior approval from the Chinese State Administration of Foreign Exchange by complying with certain procedural requirements. However, approval from appropriate government authorities is required when RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of bank loans denominated in foreign currencies. The Chinese government may also at its discretion restrict access in the future to foreign currencies for current account transactions. The foreign exchange control system may prevent us from obtaining sufficient foreign currency to satisfy our demands, which may adversely affect our business and development. We are exposed to currency exchange risk which could cause our reported earnings or losses to fluctuate. Although we prepare and report our financial results in US dollars, a significant portion of our sales and operating costs may be denominated in RMB or Canadian dollars. In addition, we are exposed to currency exchange risk on any of our assets that we denominate in RMB or Canadian dollars. Since we present our financial statements in US dollars, any change in the value of the US dollar relative to either the RMB or the Canadian dollar during a given financial reporting period would result in a foreign currency loss or gain on the translation of our RMB or Canadian dollar assets into US dollars. Consequently, our reported earnings or losses could fluctuate materially as a result of foreign exchange translation gains or losses. Fluctuation in the value of RMB may have a material adverse effect on our operation. The value of RMB against the Canadian dollar or US dollar may fluctuate and is affected by, among other things, changes in political and economic conditions in China. On July 21, 2005, the Chinese government changed its decade-old policy of pegging the value of the RMB to the US dollar. Under the new policy, the RMB is permitted to fluctuate within a narrow and managed zone against a group of foreign currencies. This change in policy has resulted in a slight appreciation of the RMB against the US dollar. While the international reaction to the RMB revaluation has generally been positive, there remains significant international pressure on the Chinese government to adopt a more flexible currency policy, which could result in a further and significant appreciation of the RMB against the US dollar. As our Chinese business continues to grow, a greater portion of our revenues and costs will be denominated in RMB, while our consolidated financial statements are denominated in Canadian dollars. We do not currently engage in currency hedging transactions. We expect that any significant revaluation of RMB may materially and adversely affect our cash flows, revenues, earnings and financial position, and the value of our Common stock denominated in Canadian or US dollars. For example, an appreciation of RMB against the US dollar would make any new RMB denominated investments or expenditures more costly to us, to the extent that we need to convert Canadian or US dollars into RMB for such purposes. 14 Inflation in China could negatively affect our profitability and growth. While the Chinese economy has experienced rapid growth, such growth has been uneven among various sectors of the economy and in different geographical areas of the country. Rapid economic growth in China leads to growth in the money supply and rising inflation. If prices for our programs rise at a rate that is insufficient to compensate for the rise in the costs of supplies, it may have an adverse effect on profitability. In order to control inflation in the past, the Chinese government has imposed controls on bank credits, limits on loans for fixed assets and restrictions on bank lending. Such an austere policy can control inflation, but lead to a slowing of economic growth. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products. We do not have any business liability or disruption insurance coverage for our operations in China. The occurrence of any business disruption, litigation or natural disaster may result in substantial costs to us and may cause us to divert some of our resources. Loss of certain key personnel may adversely impact our business. The success of our business will depend on the management skills of Toby Chu, our President and Chief Executive Officer, and Tim Leong, our Chief Financial Officer, and the relationships they have with educators, administrators and other business contacts they have in China and North America. The loss of the services of any of our key personnel could impair our ability to successfully manage our business in China and North America. We also depend on successfully recruiting and retaining qualified and experienced managers, sales persons and other personnel who can function effectively in China and North America. In some cases, the market for these skilled employees is highly competitive. We may not be able to retain or recruit such personnel on acceptable terms to us, which could adversely affect our business prospects and financial condition. Our Chinese business may fail due to loss of our CIBT center facility providers and educational service providers. We are heavily dependent on facilities and services provided by certain of our third party service providers (educational service providers) in China and the U.S. Since June 2007 we have started to establish mini-campuses to deliver our programs via video conferencing (CIBT centers). We plan to set up 50 CIBT centers by 2010, so we will be heavily dependent on facilities provided by certain third party universities or colleges (CIBT center facility providers) to set up our CIBT centers. We cannot be assured that the cooperation agreements with the educational service providers and CIBT center facility providers will continue on terms acceptable to us or not be revoked by them. Also, our Chinese business is indirectly based on the success of our educational service providers and CIBT center facility providers. If we lose our current educational service providers and CIBT center facility providers, we may be unable to enter into similar cooperation agreements with other parties to provide us with campuses, facilities, or services on acceptable terms, and this may materially and adversely affect our operations. 15 Our quarterly results of operations are likely to fluctuate based on our seasonal student enrollment patterns. Our business is seasonal in nature and we receive the bulk of our revenues at the beginning of each new school term. In reviewing our results of operations, you should not focus on quarter-to-quarter comparisons. Our results in a given quarter may not be indicative of our results in any subsequent quarter or annually. Our quarterly results of operations have tended to fluctuate as a result of seasonal variations in our education business in China, principally due to seasonal enrollment patterns. Changes in our total student population may influence our quarterly results of operations. Our student population varies as a result of new student enrollments, graduations and student attrition. Historically, our revenue in the third and fourth fiscal quarters have generally benefited from increased student matriculations. Our institutes academic schedule generally does not affect our costs and our costs do not fluctuate significantly on a quarterly basis. Fluctuations in quarterly results, however, may impact management's ability to accurately project the available revenue necessary for operating and growing expenses through internal funding. We expect quarterly fluctuations in results of operations to continue as a result of seasonal enrollment patterns. These patterns may change, however, as a result of new campus openings, new program offerings and increased enrollment of adult students. Our operating results have fluctuated and may continue to fluctuate widely. Our success depends, in part, on our ability to keep pace with changing market needs. Our success significantly depends on acceptance of our programs by prospective students or employers. Economic and employment markets are developing rapidly. If we are unable to adequately respond to changes in market requirements, the rates at which our graduates obtain jobs could suffer and thus our ability to attract and retain students could be impaired. Accordingly, it is important for us to develop our programs or create new programs in response to changes in the economic and employment markets. We may not have enough funds to develop our current programs or create new programs. Even if we are able to expand our current programs or develop acceptable new programs, we may not be able to begin offering these new programs as quickly as our competitors offer similar programs. The markets in which we will compete are intensely competitive and we may not be able to compete successfully. The education and advertising markets in which we expect to compete are intensely competitive. We expect significant competition from the existing competitors in the education and advertising markets, most of which are substantially larger and have greater operating histories and records of successful operations; greater financial resources, technical expertise, managerial capabilities and other resources; more employees; and more extensive facilities than we have or will have in the foreseeable future. In addition, without sufficient experience in a competitive Chinese market, we may face more difficulties than existing competitors. Our operation may fail due to our inability to compete with existing competitors in these rapidly changing markets. 16 We may need additional capital to fully carry out our proposed expansion plan, and we may not be able to further implement our business strategy unless sufficient funds are raised, which could cause us to scale back our proposed plan or discontinue our expansion. We will require significant expenditures of capital in order to carry out our full expansion plan. We estimate that we will need financing of approximately $15,200,000 to complete our proposed expansion plan for the next year. We had cash and cash equivalents of approximately 11.7 million as of June 30, 2007. As of December 3, 2007 we completed a private placement of approximately $5.2 million. We estimate we can generate net revenues and net profit over the next 12 months. We believe that we currently have enough financing to support our expansion. However, we may need additional financing, if we dramatically underestimate the expenses we will need for our planned expansion. We plan to obtain the necessary funds by private placements or loans, if need be. We may not be able to raise those amounts from our planned sources. In addition, our actual results of operations are difficult to predict. If we are not able to obtain the necessary additional financing, our business will be adversely affected. Our ability to obtain additional financing is subject to a number of factors, including the market price of our common stock, our competitive ability, market conditions, investor acceptance of our business or our expansion plan, political and economic environment of countries where we are doing business, and investor sentiment. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If we are unable to raise additional financing, we will have to significantly reduce, delay or cancel our planned activities. We cannot assure you that we will have sufficient resources to successfully conduct our expansion, or that we will be able to obtain any additional funding required, in which event we may not be able to continue our expansion or our expansion plan may fail. The expansion of our business through acquisitions, joint ventures, and other strategic transactions creates risks that may reduce the benefits we anticipate from these strategic transactions. We intend to enter into acquisitions, joint ventures and other strategic transactions, through CIBT Education Group or our subsidiary CIBT as a vehicle, to build new campuses or schools to expand our education business in China or other countries. On December 17, 2007, we acquired Sprott-Shaw Community College, a Canadian college operating 17 campuses in Western Canada and with business locations in Vietnam, the Philippines, Jordan and China. We currently do not have any other commitments or agreements regarding acquisitions, joint ventures or other strategic alliances. Our management is unable to predict whether or when any other future strategic transactions will be closed or occur or the likelihood of any particular transaction being completed on favorable terms and conditions. Acquisitions, joint ventures or other strategic transactions may present financial, managerial and operational challenges. We may be exposed to successor liability relating to prior actions involving a predecessor company, or contingent liabilities incurred before a strategic transaction. Liabilities associated with an acquisition or a strategic transaction could adversely affect our financial performance. Any failure to integrate new businesses or manage any new alliances successfully could adversely affect our reputation and financial performance. 17 Our advertising and graphic design business may be adversely impacted by an economic downturn. Advertising and graphic design companies, in general, are dependent upon economic conditions. Historically, advertising revenues have increased with the beginning of an economic recovery, principally with increases in classified advertising from real estate. Decreases in advertising revenues have historically corresponded with regional or national recessionary conditions. Our advertising revenues from the real estate constituted approximately 60% of IRIXs overall revenues. A reduction in demand for advertising in the real estate and other industries could result from a decline in economic conditions and thus a decline in the amount spent on advertising in general. As a result, our actual consolidated results of operations may be adversely impacted by a decline in economic conditions. IRIX currently depends on a large portion of Asian customers and the loss of, or a significant reduction from Asian customers would significantly reduce our revenues from advertising and graphic design, and adversely impact our consolidated operating results. A large portion of our customers in the advertising and graphic design business are people of Asian descent in Vancouver, BC, or are related to or affiliated with people of Asian descent in Vancouver, BC. Should there be a downturn in the immigration environment in Vancouver, BC, this could cause us to lose customers and negatively impact our advertising revenues. We may not be able to maintain our current Asian customers. We cannot be certain that we can develop new customers or expand our customer base. This could cause our operating results to decline. Therefore, a loss of our Asian customers would materially reduce our revenues from our advertising and graphic design and adversely impact our consolidated operating results. A potential sale of IRIX may negatively impact our profitability, liquidity, or operating results. We plan to sell IRIX and concentrate on our education business in China. In fiscal 2006, IRIX generated approximately 19% of our overall revenues. A sale of IRIX may cause adverse changes to our reported financial information or negatively impact our profitability, liquidity or operating results. If we are unable to complete the sale of IRIX as planned, our goal to accelerate the growth of our education business may be adversely affected. On the other hand, even if we successfully sell IRIX, the sale may not meet our expectations of increased efficiency, integration and profitability. We may lose capital resources from IRIX and our consolidated results of operations may be adversely impacted by the sale of IRIX. Risks Related to Our Securities The issuance of shares upon the exercise of options and warrants may cause immediate dilution to our existing shareholders. 18 The issuance of shares upon the exercise of options and warrants may result in dilution to the interests of other stockholders. As of December 3, 2007, we have outstanding options to purchase 4,260,000 common shares at an exercise price ranging from approximately $0.30 to $1.62 per share, with exercise dates ranging from 2008 to 2012, as well as outstanding warrants to purchase 5,663,694 common shares at an exercise price of approximately $0.58 or approximately $2.25 per share until April 5, 2008 or November 27, 2009, respectively. If all outstanding options and warrants were exercised, our issued and outstanding shares would increase by 9,923,694 shares, or approximately 19.6%, which would result in an immediate dilution to our existing shareholders. Conversion of the outstanding options and warrants may also depress the price of our common stock, which may cause investors or lenders to reconsider investing in us and thus adversely affect our financing efforts. Both TSX Venture Exchange market and OTC Bulletin Board market are speculative in nature. You may have difficulty reselling your shares or the price of your shares could decline. The TSX Venture is known as a risk capital exchange where shares of speculative companies are often brought to market and traded. The liquidity and depth of the market of the TSX Venture and OTC Bulletin Board may be dependent upon a substantial number of factors including the economies in Canada and the United States, the desire of investors to enter into a speculative market, and the desire of broker-dealers to sell penny stocks. This may affect the pricing of our securities. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 (the Exchange Act) which imposes additional sales practice requirements on brokers-dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker-dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. The additional sales practice and disclosure requirements imposed upon broker-dealers may discourage broker-dealers from effecting transactions in our shares, which could severely limit the market liquidity of our shares and impede their resale in the secondary market. This could prevent you from reselling your shares and may cause the price of the shares to decline. Financial Industry Regulatory Authority (FINRA) sales practice requirements may also limit your ability to buy and sell our stock, which could depress our share price. FINRA rules require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customers financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares, depressing our share price. 19 We do not intend to pay dividends and there will be less ways in which you can make a gain on any investment in us. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future. To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may likely prohibit the payment of dividends. Because we do not intend to declare dividends, any gain on an investment in us will need to come through appreciation of our stock price. We indemnify our directors and officers against liability to CIBT Education Group and our stockholders, and the costs of this indemnification could negatively affect our operating results. Our articles of incorporation allow us to indemnify our officers and our directors for liability arising while they are carrying out their respective duties. Our articles of incorporation also allow for reimbursement of certain legal defenses. As to indemnification for liabilities arising under the Securities Act for directors, officers or persons controlling us, we have been informed that in the opinion of the SEC such indemnification is against public policy and unenforceable. Since our directors and officers are aware that they may be indemnified for carrying out the duties of their offices, they may be less motivated to ensure that they meet the standards required by law to properly carry out their duties, which could have a negative impact on our operating results. If any director or officer claims against us for indemnification, the costs could negatively impact our operating results. Fluctuation and impairment of marketable securities will materially impact our net income and thus, our stock price. Marketable securities are carried at the lower of cost and market value. Fluctuation of market price of marketable securities could adversely impact our net income. As of June 30, 2007, we owned 5,817,824 common shares of NextMart Inc., formerly Sun New Media Inc. (OTCBB: NXMR), having a market value of $1,919,882. Our shareholdings increased to 5,862,824 common shares as of November 30, 2007, with a total cost of $1,524,334. We have no control over the market price of marketable securities in other companies held by us and cannot predict the possible impact to our financial results. Since our investment in marketable securities is concentrated in the common stock of a single company, a slight decline in the price of these shares may produce a material decrease in our net income and thus, our stock price. The quoted market value of our 5,862,824 common shares in NextMart Inc. declined to $762,167 at September 30, 2007. We consider this decline in market value to be temporary, and do not consider a write-down to be necessary at this time. ITEM 4. Information on the Company We were founded as a British Columbia company by Toby Chu, our current Vice Chairman,President and Chief Executive Officer, on November 17, 1986. Our common stock is listed on the TSX Venture Exchange under the symbol CPT and is quoted on the OTC Bulletin Board under the symbol CBTGF. Our fiscal year end is June 30. 20 Our principal office is located at Suite 1200  777 West Broadway, Vancouver, British Columbia, Canada V5Z 4J7. Our telephone number is 604-871-9909. Our website is www.cibt.net. We currently have three subsidiaries, CIBT and IRIX. Our principal operational activities are carried out through our subsidiary, CIBT and Sprott-Shaw. We are focused primarily on our education and training business in China and Canada. Our target clients are recent college graduates or persons working in urban centers in China and Canada. IRIX is a multimedia service and advertising agency headquartered in Vancouver, British Columbia, Canada. During 2007, approximately 75% of our revenues were generated by our education business in China. The remaining 25% of our revenues was derived from our advertising and other businesses. In 2007, we increased our ownership interest in CIBT from 76% to 99.8% through three transactions to reflect our goal to exclusively focus on our education business in China. We also plan to sell our subsidiary IRIX in the near future in order to concentrate more fully on our education business in China. We had previously identified a potential purchaser, but negotiations were stalled. We have not identified any other potential buyers for IRIX. Other than the proposed divestiture of IRIX, we, through CIBT Education Group or our subsidiary CIBT and Sprott-Shaw, may look for opportunities to build new campuses or schools in order to expand our education business in China, Canada or other countries.
